 MILENSAPPENDIX389NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, wehereby notify our employees that:WE WILL,upon request, bargaincollectivelywith International Brotherhoodof Teamsters, Chauffeurs,Warehousemen & Helpers of America, Cannery,CitrusWorkers, Drivers, Warehousemen and Allied Employees,Local 444, asthe exclusive representative of all employees in the following bargaining unitwithrespect to rates of pay, wages, hours of employment,and other conditionsof employment,and, if an understanding is reached,embody such under-standing in a signed agreement.The bargaining unit is:All production and maintenance employees,including warehousemen,checkers, cafeteria employees, leadmen and peel oil operators, but exclud-ing office and office clerical employees,print shop employees,truck-drivers,garage employees, fruit scale men,allnew construction andinstallation employees,agriculture employees,first-aid personnel,labora-tory technicians,professional employees,nightwatchmen,guards, in-spectors, subforemen and foremen, the cafeteria supervisor, and all super-visors as defined in the Act,employed at the Respondent'splant inAuburndale, Florida.MINUTE MAID CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Milens1andWarehouse Union Local No. 6, International Long-shoremen's and Warehousemen'sUnion(Ind.),Petitioner.Case No. 00-RC-3789. August 10, 1959DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor RelationsAct, ahearing was held before Albert Schneider,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Members Rodgers, Jenkins, andFanning].Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations here involved claim to represent certainemployees of the Employer.21The names of the parties appear as corrected at the hearing.2Department&Specialty Store Employees'Union, Local No. 1265, Retail Clerks In-ternational Association,AFL-CIO,herein called Local 1,265, and Local No. 1179, Re-tail Clerks International Association, AFL-CIO,herein called Local 1179,intervened inthis proceeding on the basis of alleged contractual interests.124 NLRB No. 51. 390DECISIONS OF NATIONAL :LABOR RELATIONS BOARD3.The question concerning representation :The Petitioner seeks a unit which embraces three or four employeesat the Employer's Oakland, California, store, and one employee atthe Employer's Hayward, California, store.Each of these employ-ees, referred to as warehousemen or stock clerks, counts, sorts, receipts,packs, ships, and displays merchandise, and one of them devotes mostof his time to driving a truck between the two stores. The Employerand the Intervenors, Bay Counties Jewelers Guild, herein called theGuild, Local 1265, and Local 1179 move to dismiss the petition on thegrounds that (1) the multiemployer agreement between the Guild andLocal 1265 is a bar, and (2) the principles stated in theA. Harris &Co. cases require a finding that the requested unit is inappropriate.The contract alleged as a bar expressly covers selling employeesand employees "otherwise coming in direct contact with customers."The Oakland warehousemen do no selling and come into direct contactwith the customers only when one of them relieves a delivery counteremployee who is ill, at lunch, or on vacation.The Hayward ware-houseman does no selling, and comes into direct contact with custom-ers only while attending a repair and delivery counter which involvesan indefinite amount of this employee's time.The Guild's attorneytestified that he "understands" that the contractual unit includes thewarehousemen.Although the warehousemen receive wages, vacations,and holidays comparable to those set forth in the agreement, thewarehouse supervisor at Oakland testified that he was not told of thecontract until a week before the hearing, that he negotiated his ownwage increases even before becoming a supervisor, that anotherwarehouseman recently did the same, and that, whereas the contractcalls for an hourly wage, two warehousemen are paid on a monthlybasis.Unlike this contract, the Guild's agreement with Local 1179,which covers the Employer's Richmond, California, store,' refers to"all employees" and specifically mentions "stock clerks."On thebasis of the foregoing, and the entire record, we find that the con-tracting parties did not intend to include the warehousemen in thecontractual unit and, therefore, that the agreement is no bar to thisproceeding.'There remains, however, the question of the applicability ofA. Har-riscCCo., supra.It was therein stated that a separate unit of ware-housing employees is inappropriate in cases involving retail depart-ment stores unless the following conditions are present: (1) The Em-ployer's warehousing operations are geographically separated from its9 116 NLRB 1.628,1632;see alsoSears Roebuck & Company,117 NLRB 133, 134.4The initial unit request herein covered a stock clerk at the Richmond store, but thePetitioner has withdrawn its claim to represent that employee.B SeeAppalachian Shale Products Co.,121NLRB 1160;United States Time Corpora-tion,108NLRB 1435,1436 ; ef.Sterling.Faucet Company,119 NLRB 1225,1226-1232. MILENS391retail store operations; (2) there.is separate supervision, of, employeesengaged in the warehousing functions; and (3) there is no substantialintegration among the warehousing employees and those engaged inother store functions.Both stores involved herein are engaged in the retail sale of dia-monds, watches, and other jewelry.As "traffic builders," electricshavers, radios, portable television sets, and other electrical appliancesare also sold. In the Oakland store, the electrical appliances are notsold on the same floor on which most of the jewelry is handled. Thereare 100 employees at the Oakland store and 20 at the Hayward store.We find that these are retail department stores for the purpose of theHarrisdoctrine.The Oakland warehousemen work in or near an underground areawhich is enclosed by a brick wall and extends from the store buildingto an office building one-half a city block away.Three or four build-ings and sidewalk are located over this warehouse.Merchandise isdelivered to it by way of an elevator in the office building.At theother end of this underground area is a metal fire door which sep-arates the store proper.One of the warehousemen spends two-thirdsof his time on the store side of the fire door in an area used for parcelpacking and shipping.This employee works less than 40 yards fromthe basement selling area and about 10 yards from the delivery coun-ter where customers pick up merchandise.A delivery counter em-ployee, who is not included in the unit request, must enter the ware-house proper whenever he has to bring forward merchandise storedin the "lay-away section."Although a sign prohibits sales and creditemployees from entering the warehouse, the uncontroverted testimonyis that these employees do not obey the rule.In the light of all these facts, we find that the Oakland warehousingfunction does not satisfy the requirement of geographical separationfrom the retailing operation." In addition, there is no evidence thatthe Hayward warehouseman is under separate supervision.We findthat these circumstances preclude the establishment of a separatewarehouse unit.The Petitioner did not request, and the record does8 After the hearing, the Petitioner moved that the record be reopened to permit theintroduction of evidence which was previously unavailable.An affidavit in support ofthemotion states that"Employees...involved in the present proceeding."arenow performing their duties in a warehouse located 1 block from the Oakland store.The Employer,replying by affidavit,contends that(1)the use of this warehouse istemporary and for a special purpose, and (2)only one employee is at work there.ExhibitA attached to the Petitioner'smotion states that"Only merchandise to be in warehousewill be for Five-Card Mailer and Mid-Year Sale,"which appears.to support the -Em-ployer'sfirst contention.The Petitioner makes no allegation that the Employer hasceased to carry.on a substantial part of its warehousing activity in the undergroundarea.At best,therefore, the Petitioner seeks to show that.the Employer's warehousing.isdone in partat a geographically separate location.Such proof would not change theresult herein.SeeSears Roebuck & Company,supra,at p. 13.4.Accordingly,the motionto reopen the record is denied. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot contain sufficient evidence to support, a finding that the employeesinvolved constitute a residual unit.Accordingly, we shall dismissthe petition.[The Board dismissed the petition.]United Aircraft Corporation,Pratt & Whitney Aircraft DivisionandInternational Association of Machinists,AFL-CIO, Peti-tionerandInternational Union,United Automobile,Aircraftand Agricultural Implement Workers of America(UAW, AFL-CIO).Case No. 1-IBC-1889.August 10, 1959SUPPLEMENTAL DECISION AND ORDEROn April 17, 1953, following a second runoff election held pursuantto a Decision, Order, and Direction of New Runoff Election,' theBoard issued a certification of representatives in which the Intervenor,herein called UAW, was certified as the exclusive bargaining repre-sentative for a unit of production and maintenance employees at theEmployer's North Haven, Connecticut, plant.Thereafter, on March11, 1959, UAW filed a motion to clarify certification, requesting thatthe Board specifically include "in-plant trainees" in the unit forwhich it was certified as bargaining representative.On March 25,1959, the Employer filed a memorandum entitled "Opposition toMotion to Clarify Certification."On April 1, 1959, the Board remanded the matter to the RegionalDirector for the First Region, for the purpose of holding a hearingon the issues raised by the motion for clarification and the Employer'sopposition thereto.A hearing was held on May 5, 1959, beforeWilliam I. Shooer, hearing officer 2The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning].Upon the entire record in the case, the Board finds :There are approximately 70 employees presently classified as "in-plant trainees."These employees are in training for specific produc-tion and maintenance jobs at the North Haven plant. Some have beenrecruited from outside, others from inside, the plant. Their training1103 NLRB102.See also 103 NLRB 878,inwhich the eligibility period for theelection was determined.2 International Association of Machinists,AFI.-CIO, thepetitioner In the original rep-resentation case, made no appearance at the hearing on the motion for clarification ofcertification,and Chas not participated in this proceeding.124 NLRB No. 52.